                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER KELLY,                                 :
Individually and on behalf of all others similarly :
Situated,                                          :
                                                   :       CIVIL ACTION
                     Plaintiffs,                   :
                                                   :
       v.                                          :
                                                   :       NO. 16-5672
VERIZON PENNSYLVANIA, LLC, et al.,                 :
                                                   :
                     Defendants.                   :



                                           ORDER

       AND NOW, this 11th day of February, 2019, upon consideration of Plaintiff’s Second

Renewed Motion to Remand (Doc. No. 94), Defendants’ Response in Opposition (Doc. Nos. 96,

97), Plaintiff’s Reply Brief (Doc. No. 101), and Defendants’ Sur-reply Brief (Doc. No. 105), and

following a hearing on December 12, 2018, it is hereby ORDERED that the Motion is DENIED.

Defendants shall file a response to the Complaint within twenty-one (21) days from the date of

this Order.

       It is FURTHER ORDERED that Defendants’ Motion to Preclude the Introduction of

Testimony by Certain Witnesses (Doc. No. 108) is DENIED AS MOOT.



                                                   BY THE COURT:

                                                   /s/ Mitchell S. Goldberg

                                                   ___________________________________
                                                   MITCHELL S. GOLDBERG,            J.
